DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 2, 4-6, 8, 10-12, 22-28, 30, and 31 are currently pending and allowed.
	Claims 3, 7, 9, 13-21, and 29 are canceled.
	Claims 1, 4, 6, 10, 12, 22, 26, and 31 are amended by Examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua R Javitz on 04/30/2021.
The application has been amended as follows: 

1. 	(Currently Amended): An apparatus, comprising:
an interface unit;
a storage unit storing instructions; and

through the interface unit, receive first input data from a first party and receive second input data from a second party, the first input data being associated with a first receipt time and comprising a first session identifier that identifies the first party associated with a data exchange session, the second input data being associated with a second receipt time and comprising a second session identifier that identifies the second party associated with the data exchange session, [[and]] the first session identifier being different from the second session identifier, and the data exchange session being associated with a scheduled start time;
determine that each of the first and second receipt times fall within a threshold time period of the scheduled start time;
request and receive, from a computing system, confirmation data indicative of a validity of the first session identifier and the second session identifier;
establish the validity of the first session identifier and the second session identifier based on the confirmation data and based on the determination that each of the first and second receipt times fall within the threshold time period of the scheduled start time;
establish the data exchange session in response to the validity of the first and second session identifiers, the data exchange session being associated with first and second operations characterized by values of 
receive, through the interface unit, third input data from at least one of the first or second parties that confirms a completion of the first operation; and
in response to the confirmation of the completed first operation, initiate the payment transaction 
wherein the apparatus is 

2. 	(Previously Presented): The apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to:
obtain data identifying a first assigned session identifier of the first party and a second assigned session identifier of the second party; 
determine that the first session identifier corresponds to the first assigned session identifier, and determine that the second session identifier corresponds to the second session identifier; and
establish the validity of the first and second session identifiers based on the determination that the first session identifier corresponds to the first assigned session identifier and that the second session identifier corresponds to the second session identifier, and based on the confirmation data.

3. 	(Canceled).

4. 	(Currently Amended): The apparatus of claim 1, wherein the at least one processor is further configured to initiate the payment transaction 

5. 	(Previously Presented): The apparatus of claim 1, wherein:
the apparatus further comprises a digital camera coupled to the at least one processor; and
the at least one processor is further configured to execute the instructions to:
in response to receiving the first session identifier and the second session identifier, generate an electronic command that, when received by the digital camera, causes the digital camera to capture digital video or image data indicative of an environment surrounding the apparatus;
detect a completion of the data exchange session; and
based on a detected completion of the data exchange session, generate an additional electronic command that, when received by the digital camera, causes the digital camera to cease capturing the digital video or image data.

6. 	(Currently Amended): The apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to:
detect a completion of the initiated payment transaction 
in response to the detected completion, terminate the data exchange session.

7. 	(Canceled).

8. 	(Previously Presented): The apparatus of claim 1, wherein
the corresponding parameters comprise transaction parameters specified by one or more of the first or second parties, and
the transaction parameters comprise at least one of a purchase price, a quantity of a good or service involved in the transaction, or a payment mechanism.

9. 	(Canceled).


10. 	(Currently Amended): The apparatus of claim 8, wherein[[:]]
the payment transaction compensates the first party for the transferred good or service in accordance with the purchase price


11. 	(Previously Presented): The apparatus of claim 1, wherein:
the at least one processor is further configured to execute the instructions to receive the third input data from the second party; and
the third input data comprises a personal identification number of the second party.

12. 	(Currently Amended):	A computer-implemented method, comprising:
by at least one processor, and through an interface unit of an automated teller machine, receiving first input data from a first party and receiving second input data from a second party, the first and second parties being disposed at a physical location of the automated teller machine, the first input data being associated with a first receipt time and comprising a first session identifier that identifies the first party associated a data exchange session, the second input data being associated with a second receipt time and comprising a second session identifier that identifies the second party associated with the data exchange session, [[and]] the first session identifier being different from the second session identifier, and the data exchange session being associated with a scheduled start time;
determining, by the at least one processor, that each of the first and second receipt times fall within a threshold time period of the scheduled start time;
by the at least one processor, requesting and receiving, from a computing system, confirmation data indicative of a validity of the first session identifier and the second session identifier;
establishing, by the at least one processor, the validity of the first session identifier and the second session identifier based on the confirmation data and based on the determination that each of the first and second receipt times fall within the threshold time period of the scheduled start time;
establishing, by the at least one processor, the data exchange session in response to validity of the first and second session identifiers, the data exchange session being associated with first and second operations characterized by values of corresponding parameters, the first operation comprising an exchange of a good or service between the first party and the second party, and the second operation comprising a payment transaction involving the first party and the second party;
receiving, by the at least one processor, and through the interface unit of the automated teller machine, third input data from at least one of the first or second parties that confirms a completion of the first operation; and
in response to the confirmation of the completed first operation, initiating  payment transaction 

13-21. (Canceled).	

22.	(Currently Amended): The computer-implemented method of claim 12, further comprising:
detecting, by the at least one processor, a completion of the initiated payment transaction 
terminating, by the at least one processor, the data exchange session in response to the detected completion.

23.	(Previously Presented): The computer-implemented method of claim 12, wherein the corresponding parameters comprise transaction parameters specified by one or more of the first or second parties.

24. 	(Previously Presented): The computer-implemented method of claim 12, wherein:
the at least one processor is further configured to execute the instructions to receive the third input data from the second party through the interface unit of the automated teller machine; and
the third input data comprises a personal identification number of the second party.

25. 	(Previously Presented): The computer-implemented method of claim 12, further comprising:
obtaining, by the at least one processor, data identifying a first assigned session identifier of the first party and a second assigned session identifier of the second party; 
by the at least one processor, determining that the first session identifier corresponds to the first assigned session identifier, and determining that the second session identifier corresponds to the second session identifier; and
establishing, by the at least one processor, the validity of the first and second session identifiers based on the determination that the first session identifier corresponds to the first assigned session identifier and that the second session identifier corresponds to the second session identifier, and based on the confirmation data.

26. 	(Currently Amended): A tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising:
through an interface unit of an automated teller machine, receiving first input data from a first party and receiving second input data from a second party, the first and second parties being disposed at a physical location of the automated teller machine, the first input data being associated with a first receipt time and comprising a first session identifier that identifies the first party associated with a data exchange session, the second input data being associated with a second receipt time and comprising a second session identifier that identifies the second party associated with the data exchange session, [[and]] the first session identifier being different from the second session identifier, and the data exchange session being associated with a scheduled start time;
determining that each of the first and second receipt times fall within a threshold time period of the scheduled start time;
requesting and receiving, from a computing system, confirmation data bring indicative of a validity of the first session identifier and the second session identifier;
establishing the validity of the first session identifier and the second session identifier based on the confirmation data and based on the determination that each of the first and second receipt times fall within the threshold time period of the scheduled start time;
establishing the data exchange session in response to validity of the first and second session identifiers, the data exchange session being associated with first and second operations characterized by values of corresponding parameters, the first operation comprising an exchange of a good or service between the first party and the second party, and the second operation comprising a payment transaction involving the first party and the second party;
receiving, through an interface unit of the automated teller machine, third input data from at least one of the first or second parties that confirms a completion of the first operation; and
in response to the confirmation of the completed first operation, initiating the payment transaction 

27.	(Previously Previously): The apparatus of claim 1, wherein: the at least one processor is further configured to:
generate a request for the confirmation data that includes the first and second session identifiers; and
transmit the request to the computing system.

28.	(Previously Previously): The apparatus of claim 1, wherein:
the data exchange session is associated with a data exchange identifier; and
the confirmation data comprises at least one of the parameter values, the at least one of the parameter values being associated with the data exchange identifier.

29.	(Canceled).

30.	(Previously Presented): The apparatus of claim 1, wherein:
the data exchange session is associated with a transaction identifier; 
the confirmation data is further indicative of an association between the transaction identifier and the first and second session identifiers; and
the at least one processor is further configured to execute the instructions to establish the data exchange session in response to the validity of the first and second session identifiers, and in response to the association between the transaction identifier and the first and second session identifiers.

31.	(Currently Amended): The apparatus of claim 1, wherein

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amended claims recite an automated teller machine (ATM) facilitating in-person transaction between two parties at a scheduled time, where the ATM provides a trusted network environment to solve the problem of lack of knowledge/trust between parties in peer-to-peer transaction.  The amended claims require an ATM, which is considered a specialized hardware, and the amended claims also improve the functioning of ATM by enabling it to facilitate p2p transaction.  As such, the amended claims are not directed to an abstract idea.  Examiner withdraws rejection under 35 U.S.C. 101 accordingly.
 The best references found by Examiner are Bogaard (Pub. No.: US 2017/0116603) and Subrahmanyam et al. (Pub.: US 2017/0357964).  Applicant’s arguments, see Remarks, filed on 02/18/2021, with respect to rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  Examiner agrees with Applicant that Bogaard and Subrahmanyam, whether individually or combined, fail to teach or suggest the following limitations, which are recited in independent claims 1, 12, and 26:
through the interface unit, receive first input data from a first party and receive second input data from a second party, the first input data being associated with a first receipt time and comprising a first session identifier that identifies the first party associated with a data exchange session, the second input data being associated with a second receipt time and comprising a second session identifier that identifies the second party associated with the data exchange session, the first session identifier being different from the second session identifier, and the data exchange session being associated with a scheduled start time;
determine that each of the first and second receipt times fall within a threshold time period of the scheduled start time;
request and receive, from a computing system, confirmation data indicative of a validity of the first session identifier and the second session identifier;
establish the validity of the first session identifier and the second session identifier based on the confirmation data and based on the determination that each of the first and second receipt times fall within the threshold time period of the scheduled start time;
establish the data exchange session in response to the validity of the first and second session identifiers, the data exchange session being associated with first and second operations characterized by values of corresponding parameters, the first operation comprising an exchange of a good or service between the first party and the second party, and the second operation comprising a payment transaction involving the first party and the second party;
receive, through the interface unit, third input data from at least one of the first or second parties that confirms a completion of the first operation; and
in response to the confirmation of the completed first operation, initiate the payment transaction in accordance with at least a portion of the parameter values,
wherein the apparatus is an automated teller machine, the first and second parties are disposed at a physical location of the automated teller machine, and the at least one processor is further configured to execute the instructions to receive the first input data, the second input data, and the third input data through the interface unit of the automated teller machine. 
Bogaard and Subrahmanyam do not disclose any automated teller machine, much less that an ATM facilitating p2p transactions between two parties at the ATM location within a scheduled time window.  Updated search has been conducted, but no prior art is found.  Therefore, claims 1, 2, 4-6, 8, 10-12, 22-28, 30, and 31 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
APR-2021